Title: To Alexander Hamilton from John Laughton, 9 December 1799
From: Laughton, John
To: Hamilton, Alexander


Niagara [New York] 9th. Decr. 1799
Sir
Since my arrival here I have been making further enquiry into the business I did myself the Honor of mentioning to you when at Newyork. I find that neer 3000 Barrels of salt are annually brought from Oswego to this place besides dry goods And Liquors and these last would increase were they a sure mode of transporting them a cross the Lake, the present method by boat being found extremely dangerous and very inconvenient.
On my way up I found a Vessel lying at albany whos Dimensions and build is extreemely applicable to the trade from this to any port on the Lake particularly Oswego, as by reason of the Small draft of water, She will at all Seasons of the year be able to cross the Barr at the mouth of the harbour & her accommodations otherwise are equally sutted to a business of that Kind. a Memo: of her dimensions I now take the liberty to Inclose to you as also the names of the people who built her & where they reside—could they be ingaged to build the proposed one here I think from this Spicimen of their abilities they would give Satisfaction And Any alteration you may think necessary to make in the plan, by being explained to them in person would be better understood & more regularly attended to. I have waited on the commanding Officer here Major Rivardie on this subject who has had the Politeness to Say he will order a party of men to Cutt timber under my Directions & I only wait your Orders to proceed.
It is unnecessary for me to State to you the advantage a Vessel of this Kind would be of here as you are as well inform[ed] on that head as I can be. I can only assure you there can be little doubt of her meeting with constant imployment, as she may occasionally make a trip to Kingston when the business from Oswego is Slack. Should it be determined on to build her I would be happy to have your orders as fully as possible. it will however be Necessary to look round as early as possible for Plank & Boards which may be Seasoned by the time they are Wanted for use.
I have the Honor to be   Sir Your Obedt. Hume. Servt.

John Laughton

